DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/08/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0141004 A1) in view of Lee et al (US 2018/0130857 A1).

Claim 1, Yamazaki (Fig. 1 and 3) discloses an electronic device (Fig. 1), comprising: 
a display panel (11; Fig. 1) comprising: 
a first substrate (101; Fig. 3; Paragraph [0066]); 
a second substrate (102; Fig. 3; Paragraph [0066]) opposite to the first substrate (101; Fig. 3); 

a display component (54; Fig. 3) disposed on the inner surface (55 and 51; Fig. 3) of the first substrate (101; Fig. 3), the display component comprising a pixel electrode (113; Fig. 3; Paragraph [0070]); and 
an insulating layer (112; Fig. 3; Paragraph [0070]; wherein discloses an insulating film) disposed between the pixel electrode (113; Fig. 3) and the fingerprint sensing unit (53; Fig. 3) in a normal direction of the first substrate (101; Fig. 3).
Yamazaki does not expressly disclose 15an integrated circuit disposed on the first substrate for driving the display component and the fingerprint sensing unit.  
Lee (Fig. 1-17F) discloses 15 an integrated circuit (700; Fig. 7; 900; Fig. 9; Paragraph [0102-0103]; wherein discloses both data driver and scan driver can be directly mounted on substrate 100; Paragraph [0132-0133]; wherein both sensor scan driver and read out circuit can be directly mounted on substrate 100; Paragraph [0106]; which states “Although the scan driver 710, the data driver 720, and the timing controller 750 have been individually illustrated in FIG. 7, at least some of these components (or components of the scan driver 710, the data driver 720, and the timing controller 750) may be integrated”; Paragraph [0135]; which states ‘Although the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950 are individually illustrated in FIG. 9, at least some of these components (or components of the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”; therefore Lee clearly teaches an embodiment in which display driving circuit of 700 figure 7 and the fingerprint sensor driving circuit 900 of figure 9 may be “implemented via one” “integrated circuit”) disposed on the first substrate (100; Fig. 1) for driving the display component (600; Fig. 7) and the fingerprint sensing unit (800; Fig. 9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s electronic device by applying an integrated circuit, as taught by Lee, so to use an electronic device with an integrated circuit for providing a display device and a method of manufacturing the display device that may reduce the number of manufacturing processes and manufacturing costs, and, thereby, increase manufacturing efficiencies (Paragraph [0007]). 

Claim 6, Lee (Fig. 1-17F) discloses wherein the display component (600; Fig. 7) is electrically connected to the integrated circuit (700; Fig. 7; Paragraph [0106]; which states “Although the scan driver 710, the data driver 720, and the timing controller 750 have been individually illustrated in FIG. 7, at least some of these components (or components of the scan driver 710, the data driver 720, and the timing controller 750) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”) via a conductive line (D1-Dq and DS1-DSp; Fig. 7), and the fingerprint sensing unit (800; Fig. 9) is electrically connected to the integrated circuit (900; Fig. 9; Paragraph [0135]; which states ‘Although the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950 are individually illustrated in FIG. 9, at least some of these components (or components of the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”) via 5another conductive line SS0-SSn and 01-0m; Fig. 9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s electronic device by 

10Claim 8, Yamazaki (Fig. 1 and 3) discloses wherein the fingerprint sensing unit (53; Fig. 3) comprises a photoelectric conversion unit (Paragraph [0069]), and the insulating layer (112; Fig. 3) is disposed between the pixel electrode (113; Fig. 3) and the photoelectric conversion unit (53; Fig. 3).  

Claim 9, Yamazaki (Fig. 1 and 3) discloses wherein the photoelectric 15conversion unit (53; Fig. 3; Paragraph [0069]) comprises a PIN diode (Paragraph [0069]; wherein discloses photodiode is made of a photoelectric conversion layer 107 formed of a PIN junction).  

Claim 10, Yamazaki (Fig. 1 and 3) discloses wherein the display component (53; Fig. 3) further comprises a common electrode (123; Fig. 3; Paragraph [0073]; wherein discloses an opposite electrode), and the insulating layer (112; Fig. 3) is disposed between the common electrode (123; Fig. 3) and the fingerprint sensing unit (53; Fig. 3) in the 20normal direction of the first substrate (101; Fig. 3).  

Claim 11, Yamazaki (Fig. 1 and 3) discloses an electronic device (Fig. 1), comprising: 
a display panel (11; Fig. 1) comprising: 
a first substrate (141; Fig. 5); 
25a second substrate (142; Fig. 5) opposite to the first substrate (141; Fig. 5); 
a fingerprint sensing unit (62; Fig. 5) disposed on an inner surface of the first substrate (141; Fig. 5); 
a display component (64, 63, and 61; Fig. 5) disposed on the inner surface of the first substrate (141; Fig. 5), the display component (64, 63, and 61; Fig. 5) comprising a light emitting component (64; Fig. 5; Paragraph [0099]); and 
30an insulating layer (170; Fig. 5) disposed between the light emitting component (64; Fig. 5) and the 3Appl. No. 16/861,186fingerprint sensing unit (62; Fig. 5) in a normal direction of the first substrate (141; Fig. 5).
Yamazaki does not expressly disclose 15an integrated circuit disposed on the first substrate for driving the display component and the fingerprint sensing unit.  
Lee (Fig. 1-17F) discloses 15 an integrated circuit (700; Fig. 7; 900; Fig. 9; Paragraph [0102-0103]; wherein discloses both data driver and scan driver can be directly mounted on substrate 100; Paragraph [0132-0133]; wherein both sensor scan driver and read out circuit can be directly mounted on substrate 100; Paragraph [0106]; which states “Although the scan driver 710, the data driver 720, and the timing controller 750 have been individually illustrated in FIG. 7, at least some of these components (or components of the scan driver 710, the data driver 720, and the timing controller 750) may be integrated”; Paragraph [0135]; which states ‘Although the sensor scan driver at least some of these components (or components of the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”; therefore Lee clearly teaches an embodiment in which display driving circuit of 700 figure 7 and the fingerprint sensor driving circuit 900 of figure 9 may be “implemented via one” “integrated circuit”) disposed on the first substrate (100; Fig. 1) for driving the display component (600; Fig. 7) and the fingerprint sensing unit (800; Fig. 9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s electronic device by applying an integrated circuit, as taught by Lee, so to use an electronic device with an integrated circuit for providing a display device and a method of manufacturing the display device that may reduce the number of manufacturing processes and manufacturing costs, and, thereby, increase manufacturing efficiencies (Paragraph [0007]). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0141004 A1) in view of Lee et al (US 2018/0130857 A1) as applied to claim 1 above, and further in view of Bok (US 2018/0089485 A1).

Claim 2, Yamazaki in view of Lee discloses the electronic device according to claim 1.
Yamazaki in view of Lee does not expressly disclose further comprising a touch 15sensing unit, wherein the integrated circuit is additionally for driving the touch sensing unit.  
Bok (Fig. 1-15B) discloses further comprising a touch 15sensing unit (S1; Fig. 6; Paragraph [0146]), wherein the integrated circuit (Fig. 7; Paragraph [0091]; wherein discloses “the sensor control unit SC and the display driving unit PC may be disposed in a single IC (integrated circuit)”) is additionally for driving (SC; Fig. 7) the touch sensing unit (S1; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s electronic device by applying a touch sensing unit, as taught by Bok, so to use an electronic device with a touch sensing unit for provide a display device which is capable of sensing a touch position and a touch pressure while sensing the fingerprint thereby enhancing convenience of use (Paragraph [0031]).

Claim 3, Bok (Fig. 1-15B) discloses wherein the 20touch sensing unit (S1; Fig. 6; Paragraph [0146]) is disposed on the first substrate (SUB; Fig. 6).  
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0141004 A1) in view of Lee et al (US 2018/0130857 A1) and Bok (US 2018/0089485 A1) as applied to claim 2 above, and further in view of Byun et al (US 2011/0242050 A1).

Claim 4, Yamazaki in view of Lee and Bok discloses the electronic device according to claim 2.
Yamazaki in view of Lee and Bok does not expressly disclose wherein the touch sensing unit is disposed on the second substrate, and the second substrate overlaps with the first substrate.
Byun (Fig. 9C and 9D) discloses wherein the touch sensing unit is disposed (ITG (Sensor); Fig. 9D; 920; Fig. 9G; Paragraph [0088]; wherein discloses 'a sensing unit may be formed by patterning a transparent electrode ITO (sensor) and maybe formed on an additional glass separated from a display panel”) on the second substrate (Glass; Fig. 9D), and the second substrate (Glass; Fig. 9D) overlaps with the first substrate (Bottom Glass; Fig. 9D).


Claim 5, Byun (Fig. 9C and 9D) discloses wherein the touch sensing unit (920; Fig. 9C) is electrically connected (FPCB; Fig. 9G; Paragraph [0087]; wherein discloses ‘The touch panel 920 and the semiconductor chip 951 maybe electrically connected to each other via a FPCB”) with the integrated circuit (951; Fig. 9C) at a side surface of the second substrate (Glass; Fig. 9D; Paragraph [0088]) through a connection line (FPCB; Fig. 9C; Paragraph [0087]; wherein discloses ‘The touch panel 920 and the semiconductor chip 951 may be electrically connected to each other via a FPCB").
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and Bok’s electronic device by applying an integrated circuit on a substrate, as taught by Byun, so to use an electronic device with an integrated circuit on a substrate for providing a touch system including this type of touch controller, as well as methods of compensating for parasitic capacitances in touch systems (Paragraph [0011]).

Response to Arguments
Applicant's arguments with respect to claims 1-6 and 8-11 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Yamazaki (US 2009/0141004 A1), Lee et al (US 2018/0130857 A1), Bok (US 2018/0089485 A1), and Byun et al (US 2011/0242050 A1) have been used for new ground rejection.
Claims 1 and 11 is rejected in view of newly discovered reference(s) to Yamazaki (US 2009/0141004 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	01/11/2022